DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 04/29/2022. Claims 1-2, 10-12 and 19-20 are amended. Claims 1-20 are currently pending.
The objection of claims 10 and 19 has been withdrawn due to applicant’s amendment.
The rejection of claims 2 and 12 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/29/2022, with respect to the rejection(s) of claim(s) 1-2, 5-12 and 15-20 under 35 U.S.C. 102(a)(1) as being anticipated by Main; and claims 3-4 and 13-14 under 35 U.S.C. 103 as being unpatentable over Main in view of Okoniewski, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Main in view of Reid as discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Main (US 2018/0021063 A1) (previously of record) in view of Reid (US 2018/0116691 A1).
	Regarding claim 1, Main discloses (abstract; paras. [0057]-[0080]; figs. 1-13) an access assembly comprising: 
	an instrument valve housing (seal housing 19, fig. 4) including upper (ledge within seal housing, para. [0063]), lower (recess defined in inner wall of seal housing, para. [0060]), and inner housing sections (inner circumferentially spaced projection on seal housing, para. [0061]) and defining a cavity (fig. 4); and 
	a valve assembly (at least valve 33, armour layer 69 and instrument seal member 51, paras. [0063]-[0066]; fig. 4) disposed within the cavity of the instrument valve housing (seated within seal housing, paras. [0063]-[0066]; figs. 1-4), the valve assembly including: 
		a guard assembly (armour layer 69, para. [0069]; fig. 4); and 
		a seal assembly (seal member 51, para. [0066]) disposed distal of the guard assembly (para. [0069]; fig. 4), the seal assembly including a support member (ring 53, para. [0066]) and a plurality of seal sections connected to the support member (at least two petals 55, fig. 4), the support member including a ring portion (ring 53, fig. 4), wherein the support member and the plurality of seal sections are integrally formed (ring 53 and petals 55 integrally connected, para. [0066]).
	However, Main fails to disclose a seal portion extending inward from and disposed within the ring portion.
	Reid teaches (paras. [0084]-[0086]; figs. 5A-5C), in the same field of endeavor, a surgical access device including a seal assembly (seal component including multiple seal layers, para. [0084]), a seal layer including a ring portion (seal sub-component includes ring 515, para. [0085]; fig. 5B) and a seal portion (tapered portion 540, para. [0086]) extending inward from and disposed within the ring portion (tapered portion 540 extends inward from ring 515 and is disposed within ring 515, fig. 5B), for the purpose of enabling nesting of seal components to provide a seal opening offset from the seal component axis capable of deforming to accommodate the instrument shaft (paras. [0074]-[0075]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s device to include a seal portion extending inward from the ring portion as claimed, as taught by Reid, in order to enable nesting of seal components to provide a seal opening offset from the seal component axis capable of deforming to accommodate instrument shafts placed within the device.
	Regarding claim 2, Main (as modified) teaches the device of claim 1. Main further discloses wherein the plurality of seal sections of the seal assembly includes first, second, third, fourth, fifth, and sixth seal sections (seal member 51 includes six petals 55, para. [0066]; fig. 4).
	Regarding claim 5, Main (as modified) teaches the device of claim 1. Main further discloses wherein an inner edge of each seal section of the plurality of seal sections is tapered (individual sealing members may be tapered at straight edges, which one of ordinary skill would’ve understood to include an inner edge, para. [0025]).
	Regarding claim 6, Main (as modified) teaches the device of claim 1. Main further discloses wherein each seal section of the plurality of seal sections is connected to the ring portion by a living hinge (para. [0068]).
	Regarding claim 7, Main (as modified) teaches the device of claim 1. Main further discloses wherein each seal section of the plurality of seal sections overlaps two adjacent seal sections of the plurality of seal sections in a clockwise direction (petals 55 stacked and folded over each other as depicted in figs. 10a-10e, which one of ordinary skill would’ve understood to stack over multiple sections and include overlapping in a clockwise direction based on orientation of the device, since figs. 10a-10e depict seal member 51 folding into a circular shape and each petal 55 angled in a clockwise direction, para. [0078]).
	Regarding claim 8, Main (as modified) teaches the device of claim 7. Main further discloses wherein each seal section of the plurality of seal sections overlaps two adjacent seal sections of the plurality of seal sections in a counter-clockwise direction (petals 55 stacked and folded over each other as depicted in figs. 10a-10e, which one of ordinary skill would’ve understood to stack over multiple sections and include overlapping in a counter-clockwise direction based on orientation of the device, since figs. 10a-10e depict seal member 51 folding into a circular shape and each petal 55 stacked in a counter-clockwise direction, para. [0078]).
	Regarding claim 9, Main (as modified) teaches the device of claim 1. Main further discloses further including a retainer assembly including an upper retainer member (upper clamp 97, para. [0074]), a lower retainer member (lower clamp 43, para. [0065]), and a plurality of pins extending from one of the upper or lower retainer members (pegs 47 extending from lower clamp 43, para. [0065]; fig. 4).
	Regarding claim 10, Main (as modified) teaches the device of claim 9. Main further discloses wherein each pin of the plurality of pins is received through an opening in three seal sections of the plurality of seal sections and through an opening in the ring portion of the support member (pegs 47 extend through holes 57 of ring 53 and holes 65 of petals 55, paras. [0067] and [0078]; figs. 10a-10e).


	Regarding claim 11, Main discloses (abstract; paras. [0057]-[0080]; figs. 1-13) a valve assembly comprising: 
	a guard assembly (armour layer 69, para. [0069]; fig. 4); and 
	a seal assembly (seal member 51, para. [0066]) disposed distal of the guard assembly (para. [0069]; fig. 4), the seal assembly including a support member (ring 53, para. [0066]) and a plurality of seal sections connected to the support member (at least two petals 55, fig. 4), the support member including a ring portion (ring 53, fig. 4), wherein the support member and the plurality of seal sections are integrally formed (ring 53 and petals 55 integrally connected, para. [0066]).
	However, Main fails to disclose a seal portion extending inward from and disposed within the ring portion.
	Reid teaches (paras. [0084]-[0086]; figs. 5A-5C), in the same field of endeavor, a surgical access device including a seal assembly (seal component including multiple seal layers, para. [0084]), a seal layer including a ring portion (seal sub-component includes ring 515, para. [0085]; fig. 5B) and a seal portion (tapered portion 540, para. [0086]) extending inward from and disposed within the ring portion (tapered portion 540 extends inward from ring 515 and is disposed within ring 515, fig. 5B), for the purpose of enabling nesting of seal components to provide a seal opening offset from the seal component axis capable of deforming to accommodate the instrument shaft (paras. [0074]-[0075]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s device to include a seal portion extending inward from the ring portion as claimed, as taught by Reid, in order to enable nesting of seal components to provide a seal opening offset from the seal component axis capable of deforming to accommodate instrument shafts placed within the device.
	Regarding claim 12, Main (as modified) teaches the device of claim 11. Main further discloses wherein the plurality of seal sections of the seal assembly includes first, second, third, fourth, fifth, and sixth seal sections (seal member 51 includes six petals 55, para. [0066]; fig. 4).
	Regarding claim 15, Main (as modified) teaches the device of claim 11. Main further discloses wherein an inner edge of each seal section of the plurality of seal sections is tapered (individual sealing members may be tapered at straight edges, which one of ordinary skill would’ve understood to include an inner edge, para. [0025]).
	Regarding claim 16, Main (as modified) teaches the device of claim 11. Main further discloses wherein each seal section of the plurality of seal sections is connected to the ring portion by a living hinge (para. [0068]).
	Regarding claim 17, Main (as modified) teaches the device of claim 11. Main further discloses wherein each seal section of the plurality of seal sections overlaps two adjacent seal sections of the plurality of seal sections in a clockwise direction (petals 55 stacked and folded over each other as depicted in figs. 10a-10e, which one of ordinary skill would’ve understood to stack over multiple sections and include overlapping in a clockwise direction based on orientation of the device, since figs. 10a-10e depict seal member 51 folding into a circular shape and each petal 55 angled in a clockwise direction, para. [0078]) and each seal section of the plurality of seal sections overlaps two adjacent seal sections of the plurality of seal sections in a counter-clockwise direction (one of ordinary skill would’ve understood petals 55 to overlap in a counter-clockwise direction based on orientation of the device, since figs. 10a-10e depict seal member 51 folding into a circular shape and each petal 55 stacked in a counter-clockwise direction).
	Regarding claim 18, Main (as modified) teaches the device of claim 11. Main further discloses further including a retainer assembly including an upper retainer member (upper clamp 97, para. [0074]), a lower retainer member (lower clamp 43, para. [0065]), and a plurality of pins extending from one of the upper and lower retainer members (pegs 47 extending from lower clamp 43, para. [0065]; fig. 4).
	Regarding claim 19, Main (as modified) teaches the device of claim 18. Main further discloses wherein each pin of the plurality of pins is received through an opening in three seal sections of the plurality of seal sections and through an opening in the ring portion of the support member (pegs 47 extend through holes 57 of ring 53 and holes 65 of petals 55, paras. [0067] and [0078]; figs. 10a-10e).


	Regarding claim 20, Main discloses (abstract; paras. [0057]-[0080]; figs. 1-13) a seal assembly comprising: 
	a support member (ring 53, para. [0066]) including a ring portion (ring 53, fig. 4); and 
	a plurality of seal sections extending from the ring portion of the support member (at least two petals 55, fig. 4), wherein the support member and the plurality of seal sections are integrally formed (ring 53 and petals 55 integrally connected, para. [0066]).
	However, Main fails to disclose a seal portion extending inward from and disposed within the ring portion.
	Reid teaches (paras. [0084]-[0086]; figs. 5A-5C), in the same field of endeavor, a surgical access device including a seal assembly (seal component including multiple seal layers, para. [0084]), a seal layer including a ring portion (seal sub-component includes ring 515, para. [0085]; fig. 5B) and a seal portion (tapered portion 540, para. [0086]) extending inward from and disposed within the ring portion (tapered portion 540 extends inward from ring 515 and is disposed within ring 515, fig. 5B), for the purpose of enabling nesting of seal components to provide a seal opening offset from the seal component axis capable of deforming to accommodate the instrument shaft (paras. [0074]-[0075]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s device to include a seal portion extending inward from the ring portion as claimed, as taught by Reid, in order to enable nesting of seal components to provide a seal opening offset from the seal component axis capable of deforming to accommodate instrument shafts placed within the device.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Main in view of Reid as applied to claims 1 and 11 above, and further in view of Okoniewski (US 8128599 B1) (previously of record).
	Regarding claim 3, Main (as modified) teaches the device of claim 1. 
	However, Main (as modified) fails to teach wherein the ring portion is hexagonal.
	Okoniewski teaches (col. 6 lines 40-63; figs. 4-12), in the same field of endeavor, a seal assembly including a cover (206, figs. 4-12) for a surgical instrument comprising a plurality of intersecting entry surfaces (214, figs. 10-12), where the entry surfaces may be disposed in various angular relationships including hexagonal (cover may include six entry surfaces such that it is hexagonal, col. 6 lines 40-63; fig. 10), for the purpose of directing the instrument through the distal opening of the cover, to provide various angular relationships creating differing guidance pathways for the instrument (col. 6 lines 40-63).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s (as modified) device with the hexagonal entry surface, such that the ring portion is hexagonal, as taught in Okoniewski, in order to direct the instrument through the distal opening of the cover, to provide various angular relationships creating differing guidance pathways for the instrument.
	Regarding claim 4, Main (as modified) teaches the device of claim 3. Main further discloses wherein each seal section of the plurality of seal sections includes a substantially wing shape (figs. 10a-10e depicts petals 55 including a wing shape).
	Regarding claim 13, Main (as modified) teaches the device of claim 11.
	However, Main (as modified) fails to teach wherein the ring portion is hexagonal.
	Okoniewski teaches (col. 6 lines 40-63; figs. 4-12), in the same field of endeavor, a seal assembly including a cover (206, figs. 4-12) for a surgical instrument comprising a plurality of intersecting entry surfaces (214, figs. 10-12), where the entry surfaces may be disposed in various angular relationships including hexagonal (cover may include six entry surfaces such that it is hexagonal, fig. 10), for the purpose of directing the instrument through the distal opening of the cover, to provide various angular relationships creating differing guidance pathways for the instrument (col. 6 lines 40-63).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Main’s (as modified) device with the hexagonal entry surface, such that the ring portion is hexagonal, as taught in Okoniewski, in order to direct the instrument through the distal opening of the cover, to provide various angular relationships creating differing guidance pathways for the instrument.
	Regarding claim 14, Main (as modified) teaches the device of claim 13. Main further discloses wherein each seal section of the plurality of seal sections includes a substantially wing shape (figs. 10a-10e depicts petals 55 including a wing shape).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0216560 A1 to Holsten, disclosing a seal assembly including a ring portion with a seal portion disposed inward of the ring portion.
US 5628732 to Antoon, Jr., disclosing a seal assembly including a ring portion and a seal portion disposed within a ring portion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771